DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-9 and 11-12 are objected to because of the following informalities:  
Claims 3-9 and 11-12 line 1 “The device” should be corrected to “The wearable device” for the sake of consistent preamble language.  
Appropriate correction is required.
Response to Amendment
The amendment filed on 03/11/2022 has been entered. Claims 1-9 and 11-12 remain pending in this application. 
Response to Arguments
Applicant’s arguments with respect to claim 1 and the claims depending therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-4, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US20190038222A1 to Krimon et al. (hereinafter “Krimon”) in view of US4842607A to Repperger et al. (hereinafter “Repperger”).
Regarding claim 1, Krimon discloses a wearable device for mitigating a movement disorder of a subject, the device comprising (US20190038222 to Krimon et al. at Fig. 1 solution 110; Abstract “the disclosed subject matter is an assistance system with a wearable assistive device”):  
	a. a set of body part sensors, configured to be attached to a body part of the subject, to provide a set of sensor outputs (Krimon at Fig. 5 sensors in the apparatus 511; paragraph 0043 discloses there is an array of sensors in the smart glove device to determine a user’s real-time motion in space; Fig. 1 glove 127 secures the device to the body); 
	b. a processing unit operationally coupled to the set of body part sensors and configured to quantify an extent or characteristic of the movement disorder measured by the set of sensor outputs (Krimon at Fig. 5 intended motion inferencer 531, motion modulation engine 545 are taken together to be the “processing unit”; Paragraphs 0044 & 0045 disclose that information from sensors in the device 511 are provided to an object and gesture recognition component 523 and that information is transferred to the intended motion inference 531.)  
	c. a set of mechanical transducers, configured to be attached to the body part of the subject, operationally coupled to the processing unit to provide a set of mechanical outputs; wherein the processing unit is further configured to control the set of mechanical outputs of the set of mechanical transducers so as to mitigate an extent of the movement disorder through a feedback loop (Krimon at Fig. 5 actuators 546, intended motion inference 531, motion modulation engine 545, actuator control manager 546; Fig. 6 block 635 shows the inference engine learns through a feedback loop; Paragraph 
	Krimon does not explicitly disclose wherein the sensors and processing unit is responsive to frequencies and amplitudes of involuntary movements attributable to a movement disorder. However, Repperger demonstrates it was known in the art before the effective filing date of the claimed invention to use sensors and a processor that measures frequency and amplitude of tremors associated with Parkinson’s Disease (Fig. 1 acceleration sensor 124, microprocessor 128; Col. 2 lines 55-57 & Col. 3 lines 1-6 disclose the accelerometer detects tremor movement represented as arrow 102 (Examiner takes sensing of X, Y, and Z axis movement of a hand to be amplitude of a tremor) and corrects the tremors with an opposing force; Col. 4 lines 65-68 disclose the microprocessor reads the frequency of the tremor).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Krimon to further include processing frequencies and amplitudes of involuntary movements associated with a movement disorder, as taught by Repperger, as an alternative way to provide movement stabilization for a human subject having Parkinson’s Disease (Abstract). 
Regarding claim 2, Krimon in view of Repperger discloses the wearable device of claim 1, and Krimon further discloses wherein the movement disorder has symptoms are selected from the group
consisting of tremor, rigidity, bradykinesia, compulsion to move, and combinations thereof (Fig. 5
motion detector 521, objects gesture recognition 523, user monitoring and reporting (UMR) 551;
Paragraph 0065 discloses the UMR can be enhanced by adding objective assessment such as Unified
Parkinson Disease Rating Scale (UPDRS). The symptoms consisting of tremor, rigidity, bradykinesia, and
compulsion to move are all encompassed in the UPDRS, thus these symptoms and combinations thereof

Regarding claim 3, Krimon in view of Repperger discloses the device of claim 1, and Krimon further discloses wherein the processing unit is further configured to detect a freezing gait of a patient with Parkinson's Disease (Krimon at motion detector 521, objects gesture recognition 523, UMR 551; Paragraph 0065 discloses the UMR can be enhanced by adding objective assessment such as Unified
Parkinson Disease Rating Scale. The freezing gait assessment is encompassed in the UPDRS.).
Regarding claim 4, Krimon in view of Repperger discloses the device of claim 3, and Krimon further discloses wherein the processing unit is further configured to control the set of mechanical transducers so as to relieve the freezing gait of a patient with Parkinson's Disease (Krimon at Fig. 5 IMI
531, MME 545, ACM 546, motion & movements 547; Paragraph 0075 discloses motion may be
modulated in block 823 to provide assistive strength for intended motion and can provide reactive
motion assistance to alleviate symptoms. Freezing gait is defined as an inability to move the limbs
forward despite the intention to move. Thus the processor in Krimon is configured to relieve the
freezing gait (intention to move) of a patient.).
Regarding claim 7, Krimon in view of Repperger discloses the device of claim 1, and Krimon further discloses wherein the device is configured to be fully autonomous, using passive movement disorder sensing to initiate active operation (Fig. 4 predictive mode 415; Paragraph 0040 “In a predictive mode 415 (e.g., autonomous mode), the assistive device may initiate motion predictively (e.g., before the user signals a motion via their muscles) based on situational context, or when the user begins a motion in a situation.)
Regarding claim 11, Krimon in view of Repperger discloses the device of claim 1, and Krimon further discloses wherein the processing unit is further configured to control the mechanical transducers, without requiring control inputs from external control units (Fig. 4 predictive mode 415; Fig. 5 external sensor devices 515; Paragraph 0040 “In a predictive mode 415 (e.g., autonomous mode), 
Regarding claim 12, Krimon in view of Repperger discloses the device of claim 1, and Krimon further discloses wherein the processing unit is further configured to collect and store data (Fig. 5 IMI 531, functional object profiles (FOP) 534 the IMI collects data (i.e. from sensors in the apparatus 511 and
external sensors 515) and the FOP stores data (See Paragraph 0071).).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krimon in view of Repperger, as applied to claim 1 above, and further in view of US6458089B1 to Ziv-Av (hereinafter “Ziv-Av”).
Regarding claim 5, Krimon in view of Repperger discloses the device of claim 1 but does not disclose wherein the attachment system includes a wristband, a set of mechanical transducers are distributed throughout the circumference of the wristband. However, Ziv-Av demonstrates it was known in the art before the effective filing date of the claimed invention to include a mechanical transducer in a wristband (Fig. 6 device 20, actuator 26). Although only one actuator is disclosed in Ziv-Av, Krimon
already has transducers throughout the circumference of the wrist (Krimon at Fig. 3 actuators 301), and
Ziv-Av discloses using the actuator in the wristband.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the device of Krimon in view of Repperger to further include more actuators within a wristband, as taught by Ziv-Av, in order to provide an additional way to reduce an amplitude in trembling motion of the user (Ziv-Av at Fig. 6 device 20 (is a wristband), actuator 26; Col. 5 lines 2–11).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krimon in view of Repperger, as applied to claim 1 above, and further in view US2014035436A1 to Vaidhi et al. (hereinafter “Vaidhi”).
Regarding claim 6, Krimon in view of Repperger discloses the device of claim 1 but Krimon in view of Repperger does not disclose wherein the device is operated by a button on a face of the device. However, Vaidhi demonstrates it was known in the art before the effective filing date of the claimed invention to use a device for monitoring a user’s health with buttons on its face to operate a device (Fig. 1B input interface 158, housing 154).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krimon in view of Repperger to include buttons on the face of the device, as taught by Vaidhi, in order to provide an additional way the user a way to directly input device settings (Fig. 1B input interface 158, housing 154; Paragraph 0055).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krimon in view of Repperger, as applied to claim 1 above, and further in view of US20180070840A1 to Cronin et al. (hereinafter “Cronin”).
Regarding claim 8, Krimon in view of Repperger discloses the device of claim 1 but does not disclose wherein the device further comprises a battery that can be coupled to a magnetically aligned charging cable for charging the device. However, Cronin demonstrates it was known in the art before the effective filing date of the claimed invention to use a device that has a battery which is magnetically
coupled to a charging cable (Fig. 2 battery 255, charger 200, port 285; Paragraph 0063).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the device of Krimon in view of Repperger to further include a battery that can be coupled to a magnetically aligned charging cable, as taught by Cronin, in order to supply power to the device during the day while the user is wearing it (Fig. 2 battery 255, charger 200, port 285; Paragraph 0004).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krimon in view of Repperger and Ziv-Av as applied to claim 5 above, and further in view of US20180192946A1 to Adachi et al. (hereinafter “Adachi”).
Regarding claim 9, Krimon in view of Repperger and Ziv-Av discloses the device of claim 5 but does not disclose wherein the wristband is configured with a hook-and-loop fastener. However, Adachi demonstrates it was known in the art before the effective filing date of the claimed invention to use a wristband that further includes a hook-and-loop fastener (Fig. 1 inner layer 20a; Paragraph 0094).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Krimon in view of Repperger and Ziv-Av to further include a wristband with a hook-and-loop fastener, as taught by Adachi, in order to provide a way to attach the wristband to the user (Adachi at Fig. 1 inner layer 20a; Paragraphs 0094 and 0098).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding mitigation of tremors associated with a movement disorder: US-20150182160-A1 to Kim; and US-20030006357-A1 to Kaiser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                            

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785